 


114 HR 4156 IH: HUBZone Equity Act
U.S. House of Representatives
2015-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 4156 
IN THE HOUSE OF REPRESENTATIVES 
 
December 2, 2015 
Mr. Cárdenas (for himself, Mr. Ellison, Mr. Vargas, Ms. Clarke of New York, Ms. Meng, Mr. Pocan, Mr. Takano, Mr. Polis, Mrs. Torres, Mr. Carson of Indiana, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To ensure equal access for HUBZone designations to all tax-paying small business owners. 
 
 
1.Short titleThis Act may be cited as the HUBZone Equity Act.  2.Amendment to definition of HUBZone small business concernSubparagraph (A) of section 3(p)(3) of the Small Business Act (15 U.S.C. 632(p)(3)) is amended by inserting or lawful permanent residents of the United States after United States citizens. 
 
